Citation Nr: 1729361	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to diabetes mellitus.  

2. Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to diabetes mellitus.  

3. Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to diabetes mellitus.  

4. Entitlement to service connection for neuropathy of the right lower extremity, to include as secondary to diabetes mellitus.  

5. Entitlement to service connection for a heart disorder, to include as secondary to diabetes mellitus.

6. Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

7. Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

8. Entitlement to service connection for a kidney disorder, to include as secondary to diabetes mellitus. 

9. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 

10. Entitlement to service connection for a liver disorder, to include as secondary to diabetes mellitus. 

11. Entitlement to service connection for arteriosclerosis, to include as secondary to diabetes mellitus. 

12. Entitlement to service connection for an eye disorder, to include as secondary to diabetes mellitus. 

13. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In his May 2011 substantive appeal, the Veteran perfected an appeal as to the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for diabetes mellitus.  But, thereafter, in July 2015 and July 2017 rating decisions, the RO granted service connection for those disabilities.  As the July 2015 and July 2017 decisions represent a full grant of the benefits sought, the issues of entitlement to service connection for PTSD and entitlement to service connection for diabetes mellitus are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200  (2016). 

In September 2014, the Board remanded the case for further development.  The case has now returned to the Board for appellate review.

The issues of entitlement to service connection for a heart disorder, entitlement to service connection for radiculopathy of the bilateral upper and lower extremities, entitlement to service connection for hypertension, entitlement to service connection for arteriosclerosis, entitlement to service connection for an eye disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran currently has neuropathy of the left upper extremity and evidence indicates that it is at least as likely as not caused by his service-connected diabetes mellitus.

2. The Veteran currently has neuropathy of the right upper extremity and evidence indicates that it is at least as likely as not caused by his service-connected diabetes mellitus.

3. The Veteran currently has neuropathy of the left lower extremity and evidence indicates that it is at least as likely as not caused by his service-connected diabetes mellitus.

4. The Veteran currently has neuropathy of the right lower extremity and evidence indicates that it is at least as likely as not caused by his service-connected diabetes mellitus.

5. The competent evidence of record fails to show that the Veteran currently has a kidney disorder or that he had a kidney disorder at any time during the appeal period.

6. The competent evidence of record fails to show that the Veteran currently has a liver disorder or that he had a liver disorder at any time during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for service connection for neuropathy of the left upper extremity have been met.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for neuropathy of the right upper extremity have been met.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3. The criteria for service connection for neuropathy of the left lower extremity have been met.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4. The criteria for service connection for neuropathy of the right lower extremity have been met.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

5. The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

6. The criteria for service connection for a liver disorder have not been met.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Neuropathy of the Bilateral Upper and Lower Extremities

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To substantiate secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.

Following a review of the record, the Board finds that the Veteran's neuropathy of the bilateral upper and lower extremities was caused by his service-connected diabetes mellitus.  Accordingly, the Board will grant the Veteran's claims.  38 U.S.C.S. § 1110; 38 C.F.R. §§ 3.102, 3.3310.

At the outset, the Board finds that the Veteran currently has neuropathy affecting both of his upper and lower extremities.  Specifically, during an April 2010 VA peripheral nerves examination, the examiner diagnosed the Veteran with mild peripheral neuropathy of the bilateral upper and bilateral lower extremities.

Next, as already acknowledged in the Introduction section, the Board finds evidence of a service-connected disability.  Specifically, via a July 2017 rating decision, the RO granted the Veteran entitlement to service connection for diabetes mellitus.

Lastly, moving to medical nexus evidence, the Board finds that there is one positive probative medical opinion of record.  Specifically, during the April 2010 VA peripheral nerves examination, the examiner opined that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities was most likely secondary to borderline type 2 diabetes mellitus.

Apart from the April 2010 VA examiner's opinion, there are no other medical opinions of record as to the etiology of the Veteran's neuropathy.  In light of these circumstances, the Board finds that the requirements for service connection for neuropathy of the bilateral upper and lower extremities have been met on a secondary basis.  As such, the Board will grant the Veteran's claims.  38 U.S.C.S. § 1110; 38 C.F.R. §§ 3.102, 3.3310.

Service Connection for Kidney and Liver Disorders

As indicated in a November 2009 statement, the Veteran also contends that he suffers from a disorder of the kidneys and liver which is related to service or to his current diabetes mellitus.

Again, as stated in the previous section, establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship between the current disability and the in-service event.  Fagan, 573 F.3d at 1287; 38 C.F.R. § 3.303 (a).  Additionally, service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

In order to establish service connection on either a direct or secondary basis, there must be evidence of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."). The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

In this case, after reviewing the evidence of record, the Board finds that the Veteran's claims as to a kidney disorder and liver disorder must be denied as there is no evidence of a current disability for either claim.

In regard to the Veteran's kidney disorder claim, during April 2010 VA examinations for his heart and diabetes mellitus, the Veteran denied having any identified kidney condition.  Additionally, the Veteran denied being on dialysis, being evaluated by a nephrologist, and having any urinary complications.  Additionally, during recent treatment in May 2017 at the Orlando, Florida VA Medical Center (VAMC), the Veteran denied any medical history regarding renal disease.

Turning to the Veteran's claim for a liver disorder, in an April 2016 VA treatment record, the Veteran's abdomen was examined and found to be soft and non-tender, with no signs of hepatosplenomegaly.  These same findings were recorded in a March 2017 VA treatment record.  

Additionally, as recorded in a May 2017 VA treatment record, the Veteran denied having any hepatic disease. 

In short, the evidence of record does not show any treatment for a disorder of the liver or kidneys at any time during the pendency of the appeal.  Thus, the evidence is against granting service connection because there is no evidence of a present disability.  See Brammer, 3 Vet. App. at 225.  The appeal must therefore be denied as to these issues; there is no doubt to be resolved.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for neuropathy of the left upper extremity is granted.

Entitlement to service connection for neuropathy of the right upper extremity is granted.

Entitlement to service connection for neuropathy of the left lower extremity is granted.

Entitlement to service connection for neuropathy of the right lower extremity is granted.

Entitlement to service connection for a kidney disorder is denied.

Entitlement to service connection for a liver disorder is denied.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims for: (1) service connection for a heart disorder; (2) service connection for radiculopathy of the bilateral upper extremities; (3) service connection for radiculopathy of the bilateral lower extremities; (4) SC service connection for hypertension; (5) service connection for arteriosclerosis; (6) service connection for an eye disorder; and (7) entitlement to a TDIU.

Service Connection for a Heart Disorder

Contained within the Veteran's VA treatment records is a Cardiology Procedure Note from the Orlando VAMC dated May 8, 2017.  This May 2017 Cardiology Procedure Note states that a full report was scanned into VISTA Imaging.  However, a review of the record does not demonstrate that this May 2017 report is currently associated with the Veteran's claims file.  Thus, remand is necessary to obtain this report scanned into VISTA Imaging prior to adjudication of the Veteran's claim on the merits.  See 38 U.S.C.S. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Service Connection for Radiculopathy of the Bilateral Upper and Lower Extremities

At the outset, the Board acknowledges that the Veteran filed separate claims regarding disabilities of the nerves, labeled bilateral upper and lower extremity neuropathy-granted above-and bilateral upper and lower extremity radiculopathy.  Neuropathy is defined as "a functional disturbance or pathological change in the peripheral nervous system[.]"  Dorland's Illustrated Medical Dictionary 1268 (32nd ed. 2012).  Comparatively, radiculopathy is defined as a "disease of the nerve roots[.]"  Id. at 1570.  Thus, although similar in concept, neuropathy and radiculopathy are entirely separate disabilities.

As mentioned previously, in April 2010, the Veteran was afforded a VA peripheral nerves examination.  While the examiner discussed bilateral upper and lower extremity neuropathy, he made no mention of radiculopathy.

In January 2015, the Veteran was afforded another VA examination for the central nervous system and neuromuscular diseases.  Subsequent to this January 2015 VA examination, a January 2015 deferred rating decision noted that the wrong VA examination was ordered and conducted.  The deferred rating decision requested that new, appropriate VA examinations be conducted so that development could be completed.  

Despite the statements made in the January 2015 deferred rating decision, no new VA examinations were conducted as to the Veteran's claims for nerve disabilities.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, due to the January 2015 deferred rating decision noting the inadequacy of the January 2015 VA examination and the lack of scheduling of a new VA examination, the Board finds that VA has not yet fulfilled its duty to assist.  Accordingly, the Board will remand the Veteran's radiculopathy claims so that he may be afforded a new, appropriate, and adequate VA examination.

Service Connection for Hypertension

Turning to the Veteran's claim for service connection for hypertension, the Veteran was previously afforded VA examinations in April 2010 and February 2015.  During the April 2010 VA examination, the examiner diagnosed the Veteran with essential hypertension.  The examiner opined that the Veteran's hypertension was not related to diabetes but provided no rationale for the opinion.

Comparatively, during the February 2015 VA examination, the Veteran was again diagnosed with hypertension.  In conjunction with the Veteran's hypertension, the examiner stated that the Veteran did not have diabetes mellitus.  The examiner then opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  The examiner explained that the Veteran's hypertension had an undetermined etiology.

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the VA examinations of record regarding the Veteran's hypertension are inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Firstly, in light of the July 2017 rating decision granting service connection for diabetes mellitus, both are no longer based upon accurate factual premises as the Veteran has an active diagnosis of diabetes mellitus.  Next, the April 2010 VA examination report contains no rationale for the opinion expressed.  Due to these inadequacies, the Board will remand the claim so that the Veteran may be afforded a new VA examination for hypertension.

Service Connection for Arteriosclerosis

In regard to his claim for service connection for arteriosclerosis, to include as due to diabetes mellitus, the Veteran has not yet been afforded a VA examination.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

Applying the above three-part test, the Board finds that the Veteran must be afforded a VA examination in regard to this claim.  Specifically, a November 2012 treatment record from Dr. Fing with 3 Dimensions Diagnostic Solutions diagnosed the Veteran with "bilateral above knee vessel mild-to-moderate atherosclerotic disease."  Next, as noted previously, the Veteran has been granted service connected for diabetes mellitus.  Yet, the record lacks sufficient medical evidence discussing a causal connection between the current atherosclerotic disease and the Veteran's service or service-connected diabetes mellitus.  Therefore, the Board will remand this issue so that the Veteran may be afforded an examination so that sufficient medical nexus evidence may be obtained.

Service Connection for an Eye Disorder

In regard to the Veteran's claim for an eye disorder, the Veteran was afforded a VA examination in April 2010.  During this examination, the Veteran reported a history of not being able to see without glasses as well as dryness in both eyes.  After examining the Veteran, the examiner diagnosed the Veteran with dry eye and diabetes without retinopathy.  The examiner did not provide any etiological opinion.

The Board finds the April 2010 VA examination inadequate for adjudicative purposes as the examiner did not provide any etiological opinion as to whether the Veteran's dry eyes were related to service.  See Nieves-Rodriguez, 22 Vet. App. 295.  Further, subsequent to the April 2010 VA examination, the Veteran has received new diagnoses regarding his eyes.  Specifically, in an April 2012 VA treatment record, the Veteran was diagnosed with nuclear cataracts.  Next, in a June 2016 VA treatment record, the Veteran was diagnosed with refractive error of both eyes.  Accordingly, the Board will remand the matter so that the Veteran may be provided another VA disability to determine whether any eye disorder is related to service or his service-connected diabetes mellitus.

TDIU

Lastly, as the other claims being remanded may affect the outcome of a claim of entitlement to a TDIU, a final decision on this issue would, at this point, be premature.  Where a pending claim is inextricably intertwined with a claim currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records dated since June 2017.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Obtain and associate with the claims file a copy of a report referenced in a May 8, 2017 VA Cardiology Procedure Note that was scanned into VISTA Imaging.  If no such record exists, the claims file should be annotated to reflect as such and the Veteran notified as such.

3. After the above has been completed to the extent possible, schedule the Veteran for an examination with an appropriate VA clinician to determine the existence, nature, and etiology of any radiculopathy of the bilateral lower and upper extremities.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

(a) Please state whether the Veteran has radiculopathy affecting any upper and/or lower extremity.

(b) If the Veteran does have radiculopathy affecting any extremity, please state whether it is at least as likely as not (50 percent probability or more) that the radiculopathy had its onset in service or is otherwise related to service.

(c) If the Veteran does have radiculopathy affecting any extremity, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus caused the Veteran's radiculopathy.

(d) If the Veteran does have radiculopathy affecting any extremity, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus aggravated the Veteran's radiculopathy beyond the natural progression of the disease.

If the clinician finds that the Veteran's radiculopathy was worsened beyond normal progression (aggravated) by his service-connected diabetes mellitus, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected diabetes mellitus.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

A complete rationale any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

4. After items (1) and (2) have been completed to the extent possible, schedule the Veteran for an examination with an appropriate VA clinician to determine the nature and etiology of his hypertension.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus caused the Veteran's hypertension.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus aggravated the Veteran's hypertension beyond the natural progression of the disease.

If the clinician finds that the Veteran's hypertension was worsened beyond normal progression (aggravated) by his service-connected diabetes mellitus, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected diabetes mellitus.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

5. After items (1) and (2) have been completed to the extent possible, schedule the Veteran for an examination with an appropriate VA clinician to determine the nature and etiology of his arteriosclerosis.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's arteriosclerosis had its onset in service or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus caused the Veteran's arteriosclerosis

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus aggravated the Veteran's arteriosclerosis beyond the natural progression of the disease.

If the clinician finds that the Veteran's arteriosclerosis was worsened beyond normal progression (aggravated) by his service-connected diabetes mellitus, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected diabetes mellitus.

Please note that diagnoses made prior to and since the date the claim was filed (November 2009) meet the criteria for a "current" diagnosis.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

6. After items (1) and (2) have been completed to the extent possible, schedule the Veteran for an examination with an appropriate VA clinician to determine the nature and etiology of any eye disorders.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  Any and all relevant studies, tests, and evaluations deemed necessary by the clinician should be performed.  The clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that any current eye disorder had its onset in service or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus caused any current eye disorder.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected diabetes mellitus aggravated any current eye disorder beyond the natural progression of the disease.

If the clinician finds that a current eye disorder was worsened beyond normal progression (aggravated) by his service-connected diabetes mellitus, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected diabetes mellitus.

Please note that diagnoses made prior to and since the date the claim was filed (November 2009) meet the criteria for a "current" diagnosis.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

A complete rationale for any opinions rendered must be provided.  If the clinician cannot provide the requested opinions without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

7. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


